RESOLUCIÓN
A la anterior moción de reconsideración, no ha lugar.
Lo acordó el Tribunal y certifica el señor Secretario General. El Juez Asociado Señor Rebollo López emitió una *978opinión de conformidad en etapa de reconsideración. El Juez Asociado Señor Negrón García emitió una opinión disidente.
(Fdo.) Francisco R. Agrait Liado Secretario General
Opinión de conformidad emitida, en etapa de reconsidera-ción, por el
Juez Asociado Señor Rebollo López.
Una lectura, sin más, de la opinión disidente del Juez Asociado Señor Negrón García, emitida en etapa de recon-sideración, puede causar que el lector cuestione la correc-ción jurídica de la opinión que el Tribunal emitiera el pa-sado 13 de diciembre de 1994 por voz de la Juez Asociada Señora Naveira de Rodón.
No hay duda de que si se toma, aisladamente y sin más, el dato que enfatiza el Juez Asociado Señor Negrón García en su ponencia —a los efectos de que los propios apelantes testificaron, durante el juicio celebrado a nivel de instan-cia, que no eran usuarios de drogas— parece ser correcta la conclusión a la que dicho Juez llega, esto es, que no era necesario que el tribunal de instancia transmitiera al Ju-rado instrucciones sobre el delito de posesión simple de sustancias controladas. Lo anterior en vista del hecho in-cuestionable de que dicho delito —plasmado en el Art. 404 de la Ley de Sustancias Controladas de Puerto Rico, 24 L.P.R.A. see. 2404— parte de la premisa de que la posesión de la droga es para consumo propio.
Ahora bien, el problema que confronta la posición que se sostiene en la opinión disidente es que el propio Estado fue el que presentó prueba sobre el uso de drogas por el ape-lante Lorio Ormsby. De una somera lectura de la exposi-ción narrativa de la prueba, certificada como correcta por *979el foro de instancia, surge que el único testigo de cargo que presentó el Ministerio Público sobre la forma y manera en que ocurrieron los hechos que se le imputan a los apelantes —agente David Romero Bonilla— declaró que el apelante Lorio Ormsby se encontraba públicamente fumando un ci-garrillo de marihuana en la playa Texidor de Santa Isabel, Puerto Rico. Véase Exposición Narrativa de la Prueba, pág. 3; véase, además, Pueblo v. Lorio Ormsby I, 137 D.P.R. 722 (1994).
Pero, aún hay más. La observación que hace el agente Romero Bonilla —a los efectos de que el apelante mencio-nado alegadamente se encontraba, a la vista de todos, fu-mándose un cigarrillo de marihuana— es precisamente la única razón, o los “motivos fundados”, que tuvo dicho agente para intervenir con, registrar y arrestar a ambos apelantes.
De manera que, independientemente del hecho de que los apelantes declararan que no eran usuarios de drogas —testimonio que, obviamente, tenía el propósito de des-mentir la versión del agente y desvirtuar la razón para la intervención realizada por éste— la instrucción sobre el delito menor incluido de posesión de sustancias controla-das tenía que ser transmitida por el juez a los señores del Jurado en vista de la propia evidencia que presentara el Estado durante el proceso celebrado a nivel de instancia. Véase Pueblo v. Bonilla Ortiz, 123 D.P.R. 434 (1989).
En fin, la opinión y sentencia del Tribunal, emitida el pasado 13 de diciembre de 1994, es correcta en derecho. Es por ello que, entonces, la suscribimos y hoy la ratificamos.